Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 1 of 14 PageID #: 1143




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
JOSE LUIS ARTEAGA,
                                                                :
                                         Plaintiff,
                         – against –                           : MEMORANDUM DECISION AND
                                                               : ORDER
COMMISSIONER OF SOCIAL SECURITY,
                                                               : 19-CV-04684 (AMD)
                                       Defendant.
                                                               :
--------------------------------------------------------------- X

ANN M. DONNELLY, United States District Judge:

        The plaintiff1 challenges the Social Security Commissioner’s decision that he was not

disabled for the purpose of receiving Supplemental Security Income (“SSI”) under Title XVI of

the Social Security Act. For the reasons explained below, I deny the defendant’s motion, grant

the plaintiff’s motion in part and remand the case for further proceedings.

                                              BACKGROUND

        The plaintiff applied for SSI on July 1, 2016, alleging disability beginning May 16, 2016

from diabetes, hypertension, high blood pressure, arthritis, respiratory disease and neuropathy.

(Tr. 203-11, 231.) In a notice dated September 2, 2016, the SSA informed the plaintiff that his

application had been denied. (Tr. 127-32.)

        The plaintiff submitted a request for review by an Administrative Law Judge (“ALJ”) on

September 26, 2016. (Tr. 133.) A hearing took place before ALJ Michael Friedman on June 25,

2018. (Tr. 99.) The ALJ issued a decision on July 30, 2018, in which he determined that the



1
  The plaintiff’s name is spelled differently in different places. In the complaint, his last name is spelled
“Arteaga.” (See ECF No. 1 at 1.) His last name is also spelled “Artegea” (ECF No. 21 at 1) and “Artega”
(see docket caption) in other places. Because “Arteaga” is the spelling that appears in the complaint and
in the medical records contained in the administrative transcript (see, e.g., Tr. 325), it is the spelling I use
in this decision.
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 2 of 14 PageID #: 1144




claimant was not disabled within the meaning of the Social Security Act. (Tr. 8-23.)

Specifically, the ALJ concluded that although the plaintiff suffered from the severe medical

impairments of diabetes, diabetic neuropathy, asthma, hypertension and obesity, these

impairments did not meet or equal the severity of impairments listed in the applicable Social

Security regulations. (Tr. 13-14.) The ALJ also concluded that the “claimant’s medically

determinable mental impairment of anxiety disorder” was “nonsevere.” (Id.) The ALJ found

that the plaintiff’s residual functional capacity (“RFC”) permitted him to do “sedentary work as

defined in 20 CFR 416.967(a) except that he can sit up to 6 hours in an 8-hour day, stand and/or

walk for no more than 2 hours in an 8-hour day, and lift and/or carry up to 5 pounds frequently

and 10 pounds occasionally,” and that he was “restricted to occupations that do not involve

concentrated exposure to pulmonary irritants.” (Tr. 15.) Relying on the testimony of a

vocational expert, the ALJ determined that although the plaintiff could no longer work as a

cashier, he could perform other jobs that exist in significant numbers in the national economy.

(Tr. 21-22.)

       On August 8, 2018, the plaintiff submitted a request for review to the Appeals Council,

and submitted additional evidence: Office Treatment Records from Dr. Zlatnik (April 13, 2015);

Office Treatment Records/Pain Management Notes from NY Spine Care Interventional Pain

Management (February 8, 2016); Prescription History Records from Dana Pharmacy (April 1,

2016 to October 10, 2016); Handwritten Office Treatment Records from an unknown family

medicine source (May 3, 2016 to May 6, 2016); Office Treatment Records/Physician

Authorization for diabetic shoes from Prohealth Care Associates (May 27, 2016); Office

Treatment Records/Cardiac Evaluation from St. Francis Hospital (June 2, 2016 to January 26,

2018); Office Treatment Records/EMG from Dr. Zlatnik (June 10, 2016 to June 16, 2016);



                                                2
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 3 of 14 PageID #: 1145




Radiology Report from Stand Up MRI of Queens (June 12, 2016); Office Treatment

Records/Neurology Evaluation from Prohealth Care Associates (July 12, 2016); Laboratory Test

Report from Shiel Medical Laboratory (September 9, 2016); Office Treatment Records from Dr.

Kim (January 24, 2017 to September 1, 2017); Radiology Report from Dr. Ding Yang (March

23, 2017); Radiology Report from Main Street Radiology (November 6, 2017 to December 4,

2017); Temporary Work Excuse from NY State Office of Temporary and Disability Assistance

(December 13, 2017); Office Treatment Records from Criterions EHR (July 19, 2018);

Emergency Department Records from Interfaith Medical Center (October 1, 2018); Medical

Statement for Housing Assistance from Interborough Developmental and Consultation Centers

(December 14, 2018). (Tr. 2, 193.)

        In a letter dated June 7, 2019, the Appeals Council informed the plaintiff that his request

for review was denied, making the ALJ’s findings and conclusions the “final decision” of the

Commissioner of Social Security. (Tr. 1-5.) The Appeals Council also explained that it did not

consider the evidence the plaintiff had submitted on appeal because it did “not show a reasonable

probability that it would change the outcome of the decision,” and that two of the documents he

submitted did “not relate to the period at issue.” (Tr. 2.)

        The plaintiff filed this action on August 5, 2019. (ECF No. 2.) On February 12, 2020,

the Commissioner moved for judgment on the pleadings. (ECF No. 16.) The plaintiff filed a

cross-motion for judgment on the pleadings on April 15, 2020. 2 (ECF. No. 23.) The

Commissioner filed a reply on June 3, 2020. (ECF No. 27.)




2
  The plaintiff initially attempted to file his motion on April 13, 2020. (See ECF No. 19.) However, due
to technical difficulties with the electronic filing system, a complete version of the motion and related
briefing was not filed until April 15, 2020. (ECF No. 22.)

                                                    3
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 4 of 14 PageID #: 1146




                                   STANDARD OF REVIEW

         A district court reviewing the Commissioner’s final decision is limited to determining

“whether the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)

(quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)). The district court

must uphold the Commissioner’s factual findings if there is substantial evidence in the record to

support them. 42 U.S.C. § 405(g). “Substantial evidence is ‘more than a mere scintilla’ and

‘means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Richardson v. Perales,

402 U.S. 389, 401 (1971)). “To determine on appeal whether the ALJ’s findings are supported

by substantial evidence, a reviewing court considers the whole record, examining evidence from

both sides, because an analysis of the substantiality of the evidence must also include that which

detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). When the

Commissioner’s determination is supported by substantial evidence, “the decision must be

upheld, even if there also is substantial evidence for the plaintiff’s position.” Cerqueira v.

Colvin, No. 14-CV-1134, 2015 WL 4656626, at *11 (E.D.N.Y. Aug. 5, 2015) (internal quotation

marks omitted). A district judge may not “substitute [her] own judgment for that of the [ALJ],”

even if she would have made a different decision. Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir.

1991).

         “Although factual findings by the Commissioner are ‘binding’ when ‘supported by

substantial evidence,’” the Court will not defer to the ALJ’s determination “[w]here an error of

law has been made that might have affected the disposition of the case.” Pollard v. Halter, 377

F.3d 183, 188-89 (2d Cir. 2004) (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984))



                                                  4
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 5 of 14 PageID #: 1147




(alteration in original). Thus, “[e]ven if the Commissioner’s decision is supported by substantial

evidence, legal error alone can be enough to overturn the ALJ’s decision.” Ellington v. Astrue,

641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009) (citing Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir.

1987)).

                                           DISCUSSION

          The plaintiff makes multiple challenges to the proceedings below. He claims that the

ALJ should have developed the administrative record further and that his evaluation of the

plaintiff’s credibility was improper. The plaintiff also faults the ALJ’s determination that the

plaintiff’s mental health impairments are not “severe,” as well as the way the ALJ considered the

effect of the plaintiff’s obesity in the five-step analysis. The plaintiff challenges the ALJ’s step

three and step five analyses—the determination at step three that the plaintiff did not meet the

Commissioner’s listing 11.14, or equal the Commissioner’s listings 1.02, 4.11, 8.04 or 14.09, and

for relying at step five on the vocational expert’s response to an inappropriate hypothetical.

Finally, the plaintiff argues that the Appeals Council should have considered the evidence he

submitted with his appeal.

          The defendant responds that the ALJ’s conclusions were supported by substantial

evidence and a sufficient evidentiary record. The defendant also argues that the Appeals Council

correctly determined that the plaintiff’s additional evidence would not have changed the ALJ’s

decision.

I.        Administrative Record

          The plaintiff cited anxiety as an impairment (ECF No. 24 at 18) and testified that he

suffered from what he describes as “jerking legs” (Tr. 103). Dr. Koo, the plaintiff’s treating

doctor, wrote in treatment notes that the plaintiff went to the ER for panic attacks twice in 2017,



                                                   5
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 6 of 14 PageID #: 1148




and in September of 2017, complaining of jerking legs. (Tr. 440.) The plaintiff testified that,

according to his doctors, his “jerking legs” might be related to his anxiety and panic attacks. (Tr.

103.) However, it does not appear that the records of these visits are part of the record that the

ALJ reviewed. Rather, the ALJ seems to have seen only the discharge papers. (Tr. 423-426.)

       In determining that the plaintiff’s mental health impairment was not “severe,” the ALJ

observed that there was “no evidence of any limitations in attention, concentration, memory,

thought processes or thought content,” “no evidence upon which to find that the claimant suffers

any limitations for interaction with family members, the general public, supervisors, or

coworkers,” and “no objective evidence pointing to any limitation in [concentrating, persisting,

or maintaining pace.]” (Tr. 13-14.) Similarly, in evaluating the plaintiff’s RFC, the ALJ noted

that the record did not include “mental status results” from Dr. Koo. (Tr. 16.) In determining the

plaintiff’s RFC, the ALJ observed that the plaintiff had just “a single episode of hospitalization

for” “jerking legs,” and that there was no finding about what caused the “jerking legs.” (Tr. 19.)

       When there are gaps in the administrative record, ALJs have “an affirmative obligation to

develop [it;] even when the claimant is represented by counsel.” Perez v. Chater, 77 F.3d 41, 47

(2d Cir. 1996) (citation omitted). The ALJ did not have the benefit of the plaintiff’s complete set

of hospital records when he made his decision about the plaintiff’s impairments. See Rodriguez

v. Astrue, No. 07-CV-534, 2009 WL 637154, at *17-20 (S.D.N.Y. Mar. 9, 2009) (remanding

because ALJ did not fill gaps in the evidentiary record). On remand, the ALJ should obtain the

records from the plaintiff’s 2017 hospital visits, including the one for his complaint of “jerking

legs,” and consider whether those records change his conclusion.




                                                 6
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 7 of 14 PageID #: 1149




II.     Evaluation of Subjective Symptoms 3

        If a plaintiff’s allegations are not supported by “objective medical evidence, the ALJ

must engage in a[n evaluation of subjective symptoms].” Meadors v. Astrue, 370 F. App’x 179,

183 (2d Cir. 2010). “In making a[n evaluation of subjective symptoms], the ALJ must consider

seven factors: (1) the claimant’s daily activities; (2) the location, duration, frequency, and

intensity of [the] claimant’s pain and other symptoms; (3) precipitating and aggravating factors;

(4) the type, dosage, effectiveness, and side effects of any medication the claimant takes or has

taken to alleviate pain or other symptoms; (5) any treatment, other than medication, the claimant

has received; (6) any other measures the claimant employs to relieve pain or other symptoms;

and (7) other factors concerning the claimant’s functional limitations and restrictions as a result

of pain or other symptoms.” Gallagher v. Colvin, 243 F. Supp. 3d 299, 306-07 (E.D.N.Y. 2017)

(citing 20 C.F.R. §§ 404.1529(c)(3)(i)–(vii), 416.929(c)(3)). An ALJ’s evaluation of subjective

symptoms “must contain specific reasons for the finding . . ., supported by the evidence in the

case record, and must be sufficiently specific to make clear to the individual and to any

subsequent reviewers the weight the adjudicator gave to the individual’s statements and the

reasons for that weight.” Atwater v. Astrue, No. 10-CV-420, 2012 WL 28265, at *6 (W.D.N.Y.

Jan. 5, 2012), aff’d, 512 F. App’x 67 (2d Cir. 2013).

        In evaluating the plaintiff’s RFC, the ALJ concluded that “the claimant’s statements

concerning intensity, persistence and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (Tr. 19.) However, the



3
  The plaintiff cites to SSR 96-7p, which on March 16, 2016, was superseded by SSR 16-3p. See 81 F.R.
14166-72 (March 16, 2016), as republished at 82 F.R. 49462-68 to clarify applicability date (Oct. 25,
2017). SSR 16-3p eliminated the use of the term “credibility” from the agency’s sub-regulatory policy,
and “clarif[ied] that subjective symptom evaluation is not an examination of an individual’s character.”
Id. The relevant regulations remain unchanged.

                                                   7
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 8 of 14 PageID #: 1150




ALJ did not discuss the seven factors, or explain why the plaintiff’s testimony was inconsistent

with the record. Thus, remand is appropriate. See Kane v. Astrue, 942 F. Supp. 2d 301, 314

(E.D.N.Y. 2013) (finding legal error when the ALJ did not explicitly refer to or discuss any of

the factors for evaluating subjective symptoms). On remand, the ALJ should make a specific

evaluation of subjective symptoms and identify any inconsistencies between the plaintiff’s

testimony and the rest of the record.

III.   Step Two Analysis

       In his step two analysis, the ALJ determined that the plaintiff has the severe impairments

of diabetes, diabetic neuropathy, asthma, hypertension, and obesity, but that his “anxiety disorder

does not cause more than minimal limitation in the claimant’s ability to perform basic mental

work activities and is therefore nonsevere.” (Tr. 13.) To reach this conclusion, the ALJ properly

invoked the “paragraph B” criteria for evaluating mental health impairments. See Lewis v.

Colvin, 122 F. Supp. 3d 1, 6 (N.D.N.Y. 2015). As discussed above, however, the ALJ did not

complete the evidentiary record with respect to the plaintiff’s mental health impairment. On

remand, the ALJ should determine whether the information in the medical records affects his

conclusion that the plaintiff’s mental health impairment was not severe.

IV.    Obesity

       The plaintiff argues that the ALJ did not give appropriate consideration to his obesity in

his decision. In fact, the ALJ identified obesity as a severe impairment, acknowledged that there

are no listing criteria specific to evaluating obesity impairments, explained that obesity might be

severe in connection with other impairments, and took these factors “into account in reaching the

conclusions herein at the second through fifth steps of the sequential disability evaluation




                                                 8
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 9 of 14 PageID #: 1151




process.” (Tr. 15.) Moreover, the ALJ cited the plaintiff’s weight in the step four analysis. (Tr.

16-17, 20.)

V.     Step Three Analysis

       The plaintiff also asserts that the ALJ should have determined that he met the

Commissioner’s listing 11.14 or equaled listings 1.02, 8.04, 4.11 or 14.09. On remand, the ALJ

should evaluate whether any of these listings is met or equaled in light of any relevant new

information in the outstanding medical records.

VI.    Hypothetical to the Vocational Expert

       During the hearing, the ALJ asked the vocational expert about jobs available to someone

with “a sedentary physical RFC but restricted against jobs involving concentrated exposure to

pulmonary irritants and further restricted to jobs involving simple, routine, repetitive type tasks

and requiring only occasional contact with supervisors, coworkers and the public.” (Tr. 113.)

The plaintiff asserts that the ALJ’s hypothetical did not account for all his limitations, namely

that he has “handling and fingering problems due to his neuropathy.” (ECF No. 24 at 26.) “A

vocational expert’s testimony does not constitute substantial evidence where the ALJ asks about

a hypothetical claimant whose limitations do not actually mirror those of the claimant.” Baker v.

Berryhill, No. 17-CV-8433, 2019 WL 1062110, at *35 (S.D.N.Y. Feb. 19, 2019), report and

recommendation adopted, 2019 WL 1059997 (S.D.N.Y. Mar. 6, 2019); see also Mancuso v.

Astrue, 361 F. App’x 176, 179 (2d Cir. 2010) (“the Commissioner may rely on a vocational

expert’s opinions concerning a hypothetical claimant so long as the ALJ’s hypothetical mirrors

the plaintiff's RFC and is based on substantial evidence”).




                                                  9
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 10 of 14 PageID #: 1152




       As discussed above, the ALJ should obtain additional records, and determine whether

those records affect his RFC determination. The ALJ should reassess his conclusions at steps

four and five of the analysis accordingly.

VII.   Evidence Submitted on Appeal

       The plaintiff submitted the following records on appeal: Office Treatment Records from

Dr. Zlatnik (April 13, 2015); Office Treatment Records/Pain Management Notes from NY Spine

Care Interventional Pain Management (February 8, 2016); Prescription History Records from

Dana Pharmacy (April 1, 2016 to October 10, 2016); Handwritten Office Treatment Records

from an unknown family medicine source (May 3, 2016 to May 6, 2016); Office Treatment

Records/Physician Authorization for diabetic shoes from Prohealth Care Associates (May 27,

2016); Office Treatment Records/Cardiac Evaluation from St. Francis Hospital (June 2, 2016 to

January 26, 2018); Office Treatment Records/EMG from Dr. Zlatnik (June 10, 2016 to June 16,

2016); Radiology Report from Stand Up MRI of Queens (June 12, 2016); Office Treatment

Records/Neurology Evaluation from Prohealth Care Associates (July 12, 2016); Laboratory Test

Report from Shiel Medical Laboratory (September 9, 2016); Office Treatment Records from Dr.

Kim (January 24, 2017 to September 1, 2017); Radiology Report from Dr. Ding Yang (March

23, 2017); Radiology Report from Main Street Radiology (November 6, 2017 to December 4,

2017); Temporary Work Excuse from NY State Office of Temporary and Disability Assistance

(December 13, 2017); Office Treatment Records from Criterions EHR (July 19, 2018);

Emergency Department Records from Interfaith Medical Center (October 1, 2018); Medical

Statement for Housing Assistance from Interborough Developmental and Consultation Centers

(December 14, 2018). (Tr. 2.)




                                              10
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 11 of 14 PageID #: 1153




       When a claimant submits additional evidence, the Appeals Council will review it if it is

“new, material, and relates to the period on or before the date of the hearing decision, and there

is a reasonable probability that the additional evidence would change the outcome of the

decision.” 20 C.F.R. § 416.1470(a)(5). The plaintiff argues that the Appeals Council should

have reviewed the additional evidence he submitted with his appeal. I agree with respect to

some, but not all, of the records.

       The Appeals Council declined to consider records dated October 1, 2018 and December

14, 2018 because they “do[] not relate to the period at issue.” (Tr. 2.) Because these records

postdate the ALJ’s decision, the Appeals Council properly disregarded them.

       The Appeals Council also declined to consider another 15 documents, finding that they

did not show a “reasonable probability” of “chang[ing] the outcome of the decision.” (Tr. 2.)

       The plaintiff submitted treatment records from Dr. Kim dated January 24, 2017 to

September 1, 2017. (Tr. 54-96.) These records are an expansion of the treating records from Dr.

Kim that the ALJ did consider. (See Tr. 325-331.) The additional information is a series of Dr.

Kim’s follow-up notes, which all essentially say that the plaintiff suffered from neuropathy and

relied on prescription pain medication to manage the pain. (Tr. 92-96.) These records bear a

“reasonable probability” of changing the outcome because, in addition to showing the intensity

and ongoing nature of the plaintiff’s pain, they suggest that he had pain all over his body, not just

in his legs. This is significant because a determination that the plaintiff was limited in his ability

to use his hands and fingers might render him “disabled” under the five-step analysis, especially

in light of the vocational expert’s testimony.

       The Appeals Council properly determined that the following records did not warrant

review: Office Treatment Records/Pain Management Notes from NY Spine Care Interventional



                                                  11
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 12 of 14 PageID #: 1154




Pain Management (February 8, 2016); Handwritten Office Treatment Records from an unknown

family medicine source (May 3, 2016 – May 6, 2016); Laboratory Test Report from Shiel

Medical Laboratory (September 9, 2016); Radiology Report from Dr. Ding Yang (March 23,

2017); Radiology Report from Main Street Radiology (November 6, 2017 to December 4, 2017);

Temporary Work Excuse from NY State Office of Temporary and Disability Assistance

(December 13, 2017).

       The NY Spine Care notes in the record contain only a waiver for an e-prescription from

the NYS Department of Health. (Tr. 97-98.) They do not shed light on the plaintiff’s condition.

(See id.) The handwritten treatment notes from an unknown family medicine doctor—which say

that the plaintiff has asthma and takes medicine for diabetes and pain—are cumulative to the

evidence the ALJ considered. (Tr. 43-44); See Quintana v. Berryhill, No. 18-CV-00561, 2019

WL 1254663, at *15 (S.D.N.Y. Mar. 19, 2019) (“[C]ourts will not remand where the new

evidence describes symptoms and conditions already contained in the record, relies on the same

information previously considered by the ALJ or fails to show that the claimant’s impairments

were more severe than previously diagnosed during the relevant time period.”). Similarly, the

Shiel lab test, which showed that the plaintiff has diabetes (Tr. 52-53), is duplicative of other

records. The radiology reports are also cumulative. Dr. Yang’s Report consists of x-rays of the

plaintiff’s feet. (Tr. 45-47.) The Main Street Report diagnoses degenerative disc disease (Tr.

49), which the ALJ considered (see, e.g., Tr. 16-18). Since the ALJ determined that the plaintiff

could do “sedentary work,” it is particularly unlikely that this information would change the

outcome. Finally, the state temporary disability form contains no specific medical information.

(Tr. 41-42.)




                                                 12
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 13 of 14 PageID #: 1155




        The plaintiff also submitted records to the Appeals Council that do not appear in the

administrative transcript: Treatment records from Criterions EHR, treatment records from Dr.

Zlatnik and a radiology report from Stand Up MRI of Queens are each listed in the transcript’s

index, but seem to have been replaced with documents reading “replaced with [filler page]

because it references another claimant.”4 (Tr. 38-40.) Neither the transcript nor the index

include: Prescription History Records from Dana Pharmacy (April 1, 2016 to October 10, 2016);

Office Treatment Records/Physician Authorization for diabetic shoes from Prohealth Care

Associates (May 27, 2016); Office Treatment Records/Cardiac Evaluation from St. Francis

Hospital (June 2, 2016 to January 26, 2018); Office Treatment Records/EMG from Dr. Zlatnik

(June 10, 2016 to June 16, 2016); Office Treatment Records/Neurology Evaluation from

Prohealth Care Associates (July 12, 2016). Without reviewing these records, I cannot evaluate

whether they were properly classified as not showing a reasonable probability of changing the

ALJ’s decision. On remand, the ALJ should consider each of these records, determine if they are

relevant and probative, and include them in his reassessment of the plaintiff’s application if

appropriate.




4
  From the previous version of the administrative transcript that was filed on the docket, it appears that
these were someone else’s medical records. (ECF No. 11 at 42-44.)

                                                     13
Case 1:19-cv-04684-AMD Document 29 Filed 03/22/21 Page 14 of 14 PageID #: 1156




                                       CONCLUSION

       The plaintiff’s motion for judgment on the pleadings is granted in part. The defendant’s

motion for judgment on the pleadings is denied. The case is remanded for further proceedings

consistent with this opinion.



SO ORDERED.

                                                     s/Ann M. Donnelly
                                                   _____________________________
                                                   ANN M. DONNELLY
                                                   United States District Judge


Dated: Brooklyn, New York
       March 22, 2021




                                              14
